512 F.2d 442
75-1 USTC  P 9325
Robert E. BORMES et al., Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
Nos. 74-1691, 74-1736.
United States Court of Appeals,Eighth circuit.
Submitted March 12, 1975.Decided March 21, 1975.

Merrill R. Talpers and Thomas J. McGrath, Kansas City, Mo., for appellants.
Scott P. Crampton, Asst. Atty. Gen., Gilbert E. Andrews, Leonard J. Henzke, Jr., and Arthur L. Bailey, Attys., Tax Div., Dept. of Justice Washington, D. C., for appellee.
Before VAN OOSTERHOUT, Senior Circuit Judge, ROSS, Circuit Judge, and TALBOT SMITH, Senior District Judge.*
PER CURIAM.


1
This is an appeal by taxpayers from a decision of the Tax Court sustaining the Commissioner's valuation of real estate donated to a recognized charitable corporation.  The decision of the Tax Court is supported by substantial evidence and is not clearly erroneous.  We affirm upon the basis of the Tax Court's opinion reported at P-H Memo T.C. par. 74,065 (1974).


2
Affirmed.



*
 TALBOT SMITH, Senior District Judge, Eastern District of Michigan, sitting by designation